IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

VERSIAH M. TAYLOR,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4051

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 24, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Versiah M. Taylor, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.